DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futashima et al (WO 2018008688).
Futashima et al discloses the claimed bioelectrode comprising: 
a conductive rubber electrode containing a rubber and conductive carbon particles; and 
a silver coating layer 2 provided on the conductive rubber electrode 1 and containing a silicone rubber and silver particles, 
wherein the silver coating layer 2 further contains a water absorbent polymer formed of a modified polyalkylene oxide.
Regarding the wherein the “a silver coating layer containing a silicone rubber and silver particles, and further contains a water absorbent polymer formed of a modified polyalkylene oxide” as above.    This would have been an obvious matter of design choice to choose any desired material includes the silver coating material specification as noted above,  since Applicant has not disclosed that these features are critical, patentably distinguishing features and it appears that the invention would perform equally well with the silver layer 1 and the combination material to form silver layer as mention under the abstract of the Futashima et al reference.   The motivation for the combination can be done because the reference is in the same endeavor field of invention. 
As applied to claims 2-3, 5-6 are also met as same rationale as discussed above.
As applied to claim 4, no further structure recites in this claim only the temperature configurations of the materials associated therefrom (see claim 4, entirely) this considered a standard design option design. The skilled person would utilize with the melting and crosslink temperature of the electrode material in order to obtain electrode without exercising any inventive skills.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futashima et al (WO 2018008688) in view of Inoue et al (US 5449714)
Futashima et al discloses the claimed bioelectrode comprising: 
a conductive rubber electrode containing a rubber and conductive carbon particles; and 
a silver coating layer 2 provided on the conductive rubber electrode 1 and containing a silicone rubber and silver particles, 
wherein the silver coating layer 2 further contains a water absorbent polymer formed of a modified polyalkylene oxide.
If it is argues that the Futashima et al do not teach in regarding the wherein the “a silver coating layer containing a silicone rubber and silver particles, and further contains a water absorbent polymer formed of a modified polyalkylene oxide” as above.    The Inoue et al teaches the above composition requirements (see abstract entirely).   Therefore, it would have been an obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to utilize the teaching of Inoue et al onto the invention of Futashima in order to form the product such as electrode having the above configurations material requirements by utilizing the available material. 
Limitations of claims 2-6 appears to be met by the combination above since no further structural elements found in the above claims only material specification which appears to be met by the combination references set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt